                                            3:20-cv-03190-SEM-TSH # 15              Page 1 of 1
                                                                                                                                       E-FILED
                                                                                                        Monday, 25
                                                                                                 U.S. Magistrate       January,
                                                                                                                    Judge       2021 03:00:37 PM
                                                                                                                          Tom Schanzle-Haskins
The Benefits of Consenting                                                                       has been on theClerk,    U.S.
                                                                                                                     federal   District
                                                                                                                             bench      Court,
                                                                                                                                    since MarchILCD
                                                                                                                                                  of
                                                                                                 2014. Before his appointment to the federal
 • Faster case resolution                                                                        bench, Judge Schanzle-Haskins was a partner
 • Firm early trial dates                                                                        with the Springfield, Illinois, law firm of Brown,
 • Avoiding duplication of effort                                                                Hay & Stephens, LLP (est. 1828), Illinois’ oldest
   associated with the standard                                                                  law firm, and served as a member of the firm’s
   pretrial referral and report &                                                                Management Committee. Before moving to
   recommendation process                                                                        Brown, Hay & Stephens, LLP in 2003, he
                                                        Consent to a                             practiced with the Springfield law firm of Giffin,
 • Magistrate judges enable the                                                                  Winning, Cohen & Bodewes, P.C., and served as
   federal courts to manage                             United States                            President of the firm. His private practice
   increasing caseloads with limited                   Magistrate Judge                          involved civil litigation in state and federal
   resources,       particularly       in                                                        court and criminal defense in federal court with
                                              In accordance with 28 U.S.C. § 636(c), a           numerous trials in both state and federal
   situations where there is a                United States magistrate judge of this court
   shortage of district judges.                                                                  courts. Judge Schanzle-Haskins is a member of
                                              is available to conduct all proceedings in civil
                                                                                                 the Illinois State Bar Association and has served
 • The consent process facilitates            actions (including a jury or nonjury trial) and
                                                                                                 multiple terms as an elected member of the
                                              to order the entry of a final judgment.
   the      “just,    speedy,        and                                                         Illinois State Bar Association Assembly. He is a
   inexpensive determination” of              The judgment may then be appealed
                                                                                                 permanent member of the Lincoln-Douglas
                                              directly to the United States Court of
   civil cases. See Fed. R. Civ. P. 1.        Appeals for the Seventh Circuit, like any
                                                                                                 Chapter of the American Inns of Court. He is
                                              judgment issued by a district judge.               also a member of the American Bar
How to Consent                                A magistrate judge may exercise this
                                                                                                 Association, the Sangamon County Bar
                                                                                                 Association, and the Bar Association of the
Complete and file the Notice And              authority only if all parties voluntarily
                                              consent. You may consent to have your case
                                                                                                 Central and Southern Federal Districts of
Consent To Proceed Before A                   referred to a magistrate judge, or you may         Illinois. Judge Schanzle-Haskins graduated
Magistrate Judge form. If all parties in      withhold your consent without substantive          from Southern Illinois University and received
the case consent, the presiding district      adverse consequences.                              his Juris Doctorate as a member of the charter
judge will issue an order referring the                                                          class of the Southern Illinois University School
case to a magistrate judge. It’s as                     For more information contact:            of Law.
                                                       Michelle Eddings, Spf. Div. Mgr.
simple, and efficient, as that.                                217-492-4020
                                                     michelle_eddings@ilcd.uscourts.gov
